Citation Nr: 1618320	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 27, 2012, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and is a recipient of the Combat Infantryman Badge, a Purple Heart Medal and a Bronze Star Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that in pertinent part granted service connection for PTSD and assigned a noncompensable disability rating for that condition.

The RO subsequently increased the initial rating for PTSD to 30 percent in a December 2009 rating decision, and the Appeals Management Center (AMC) issued a rating decision in December 2014 that increased the rating to 50 percent effective July 27, 2012.  However, those increases did not represent a total grant of the benefit sought on appeal.  Accordingly, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In April 2011 and May 2014, the Board remanded the claim for further evidentiary development.

Following issuance of the most recent Supplemental Statement of the Case addressing this claim, additional VA and private medical records were added to the claims file without a waiver of AOJ review.  However, to the extent those records reference a psychiatric disability and are not duplicative of evidence already contained in the claims file, they do not establish additional psychiatric symptoms and are merely cumulative.  Accordingly, the Veteran is not prejudiced by a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


FINDING OF FACT

Throughout the period on appeal the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to July 27, 2012, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial evaluation higher than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim of entitlement to a higher initial rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and multiple VA examination reports.

The Veteran was also afforded a hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issue to the Veteran, who testified as to the symptoms of his condition and their effects, as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Additionally, the actions requested in the prior remands have been undertaken.  New VA examinations were conducted in July 2011 and July 2014.  The Veteran was given an opportunity to submit or identify additional treatment records, and VA and private treatment records were obtained and associated with his file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate,     or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently rated as 30 percent disabling prior to July 27, 2012, and as 50 percent disabling thereafter, under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  As applicable to this appeal, a GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A   GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his PTSD symptoms during the period prior to July 27, 2012, most closely approximate the 50 percent disability rating warranted for occupational and social impairment with reduced reliability and productivity.

Although a June 2008 VA examiner stated that the Veteran's symptoms caused occasional decrease in efficiency or intermittent periods of inability to perform occupational tasks, only, the Veteran was already exhibiting disturbances of motivation and mood, constricted affect, and difficulty in adapting to stressful circumstances at that time.  For example, during a January 2008 private examination he endorsed frequent bouts of irritability and a history of striking out at others, difficulty completing tasks in a timely fashion, and a loss of interest in things he previously enjoyed.  The Veteran also described experiencing panic attacks one to two times per month.  The psychologist who conducted the private examination assigned a GAF score of 50.  During the June 2008 VA examination, the Veteran again endorsed irritability or outbursts of anger and diminished interest or participation in significant activities, and the examiner noted a restricted range of affect.  The Veteran also endorsed feelings of detachment or estrangement from others, persistent symptoms of increased arousal with difficulty falling or staying asleep, hypervigilance, and an exaggerated startle response.  He described a history of suicidal ideation, stating that up until approximately six years prior there were a few occasions on which he had a gun in his hand.  The examiner noted that the Veteran responded in a terse manner and appeared to be emotionally withheld, but fought back tears at times while describing his combat experiences.  The examiner assigned a GAF score of 60.  During his 2010 Board hearing, the Veteran described panic attacks that were much worse than they were in 2008, and explained that they were brought on by "just the everyday stress of something not going, like I say, as planned."  He reported that he had experienced such an attack on the way to the hearing due to missing the exit and contemplating what service incidents he might have to discuss.  During a July 2011 VA examination, the examiner questioned whether the Veteran was having panic attacks, per se, but noted acute anxiety.  He also found that the Veteran's primary symptoms included anhedonia, suicidal thoughts/wishes, crying, loss of interest, irritability, concentration difficulty, feeling hot, heart pounding or racing, feeling terrified, nervous, hands trembling, fear of dying, feeling scared, indigestion or discomfort in the abdomen, and sweating that was not due to heat, and that such symptoms caused reduced reliability and productivity.  He assigned a GAF score of 55.

In short, although the Veteran reported that his PTSD symptoms worsened between 2008 and 2010, resolving all doubt in his favor, the evidence of record still documents PTSD symptomatology and impairment that most closely approximate the criteria for a 50 percent disability rating throughout the period prior to July 27, 2012.  Thus, to that extent, the claim is granted.

On the other hand, the evidence of record does not support a disability rating in excess of 50 percent either prior to or from July 27, 2012.

As already discussed, the Veteran has described a history of suicidal ideation predating the claim period and has described irritability or angry outbursts-specifically noted by a July 2014 VA examiner to occur with little or no provocation.  The Veteran has also described depressive symptoms.  However, to the extent he asserts such symptoms entitle him to rating in excess of 50 percent, the Board disagrees.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  This holding is of particular significance as entitlement to a rating in excess of 50 percent for PTSD was also at issue in that case.  The Federal Circuit held that in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."

Here, although the Veteran described a history of suicidal ideation and planning that predated the claim period and also reported sometimes having suicidal ideation during his 2011 VA examination, he has generally denied current suicidal and homicidal ideation or prior suicide attempts throughout the course of the claim, including during his limited VA psychiatric treatment.  Moreover, even when he acknowledged some suicidal ideation during his 2011 VA examination, the Veteran still denied a current intent to hurt himself, and further stated that if he became terminally ill he would not put his family through the agony of him dying that he had experienced in connection with his wife's and a friend's deaths.  Turning to the findings of irritability and outbursts of anger, although the Veteran has described irritable behavior throughout the course of the claim, he has generally denied violent behavior, aside from his vague description of striking out at others in the past in January 2008.  As such, the evidence of record does not establish that his irritability or angry outbursts constitute the level of impaired impulse control contemplated by the 70 percent rating criteria.  Finally, although the Veteran has reported feelings of depression, the evidence does not reflect "near-continuous panic or depression affecting the ability to function independently."  Indeed, the July 2014 examiner characterized his feelings of depression as "depressed mood"-a symptom contemplated by the 30 percent rating criteria.  The other symptoms cited for a 70 percent, or, for that matter, a 100 percent rating, are not supported by the record.  Put another way, the evidence simply does not reflect that the Veteran's PTSD symptoms cause deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  It also does not reflect total occupational and social impairment.  The Veteran has reported having at least two close friends and maintaining good relationships with his daughter and his live-in girlfriend.  Although he has described a strained relationship with his son, the record suggests that the strain is primarily the result of the son's behavior, rather than the Veteran's.  Furthermore, although the Veteran retired from his over 30-year career with a road commission shortly before or around the time that he filed the instant claim, the evidence reflects that he participates in various post-retirement activities, including maintaining his one-acre property and fishing.  Finally, although the medical professionals who have evaluated the Veteran have identified deficiencies in his mood, they have not reported deficiencies in his judgment or thinking.

In short, given the degree of functional ability that is consistently demonstrated by the record, the Board finds the Veteran's disability does not more nearly approximate a 70 percent rating.  The Board has considered the Veteran's assertions as to his symptomatology and severity of his condition, but, to the extent he asserts he is entitled to a rating in excess of 50 percent, concludes that the findings during medical evaluation are more probative than his lay assertions.  As the Veteran's treatment for psychiatric symptoms during the time period under review has been minimal, the Board has relied heavily on the 2008, 2011, and 2014 VA examinations and the 2008 private evaluation, which duly considered the Veteran's subjective symptoms, but nonetheless recorded mental status examinations showing limitation of function that most closely approximates the criteria for a 50 percent evaluation.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptoms and, as discussed, provide for additional or more severe symptoms than currently shown by the evidence.  The Board notes that it has considered all of the Veteran's psychiatric symptoms, not just those listed in the rating criteria, in determining the overall impact of those symptoms on his level of occupational and social functioning.  See Mauerhan, 16 Vet. App. 436.  However, as the effect of the Veteran's psychiatric symptoms on his social and work situation is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral of his increased initial rating claim for extraschedular consideration is not warranted.

The Board has also found no distinct period during the course of the appeal in which the criteria for higher evaluation were met.  Accordingly, "staged ratings" for this disability are not warranted.  Fenderson, 12 Vet. App. 119.

In reaching the above conclusions the Board has considered, and with assignment of a 50 percent rating prior to July 27, 2012, has applied, the benefit of the doubt doctrine.  As to the remainder of the claim, however, the preponderance of the evidence is against it and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

An initial evaluation of 50 percent for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits; an evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


